—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Rings County (Rappaport, J.), dated November 21, 1996, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
*373The proponent of a motion for summary judgment must make out a prima facie showing of entitlement to judgment as a matter of law, tendering sufficient evidence to eliminate any material issues of fact (see, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851). In this case the defendant did not meet its burden. Miller, J. P., Ritter, Sullivan, Santucci and McGinity, JJ., concur.